Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 11, 2021                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  161262(67)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  JODY POHLMAN,                                                                                                        Justices
           Plaintiff-Appellant,
                                                                    SC: 161262
  v                                                                 COA: 344121
                                                                    Oakland CC: 2017-853588-DO
  JAMES G. POHLMAN,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of Phillip B. Maxwell, PLLC, to withdraw
  as counsel for plaintiff-appellant is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 11, 2021

                                                                               Clerk